Exhibit 10.8


ASSERTIO THERAPEUTICS, INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
 
NOTICE OF GRANT OF STOCK OPTION AWARD
 
[Name]
[Address]
[City, State Zip]
 
RE:         Grant of Stock Option
 
Section A
Grant Number:
 
Grant Date:
         , 20__
Type of Grant:
 
Option Shares:
 
Purchase Price Per Share:
 
Vesting Base Date:
         , 20__

 
Section B
Shares
 
Vest Type
 
Fully Vested Date
 
Expiration Date
 
 
[On Vest Date]
 
      , 20
 
      , 20
 
 
[Monthly]
 
      , 20
 
      , 20
 
 
[Monthly]
 
      , 20
 
      , 20
 
 
[Monthly]
 
      , 20
 
      , 20
 
 
[Monthly]
 
      , 20
 
      , 20

 


Dear [Name]:
 
I am pleased to confirm that Assertio Therapeutics, Inc. (the “Company”) has
granted you an option to purchase shares of our common stock under the Assertio
Therapeutics, Inc. Amended and Restated 2014 Omnibus Incentive Plan (the
“Plan”).
  
General Terms
 
The basic terms of your option grant are identified in the information block at
the top of this offer letter, but other important terms and conditions are
described in the Plan, this award notice and the Plan Prospectus.  By accepting
this option, you and the Company agree that this option is granted under and
governed by the terms and conditions of this award notice, the Plan and the Plan
Prospectus, each of which is attached and made a part of this document.  You
further acknowledge and agree that you have reviewed each of the foregoing
documents in their entirety.  You further agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to this award notice, the Plan or the Plan Prospectus. Copies of the
Plan and Plan Prospectus are available at www.etrade.com and on request from our
Human Resources Department. Capitalized terms used and not defined herein will
have the meaning set forth in the Plan.
 
Vesting, Purchase and Payment
 
Subject to the Plan and your continued employment or service to the Company,
your Option Shares (as defined in Section A) vest (and this option becomes
exercisable) as set forth in Section B, the above Vest Type schedule, so that
the Option Shares will become vested and purchasable on the Fully Vested
Date(s), as shown above.
 


        

--------------------------------------------------------------------------------




Vesting in Section B on the first line of the above detailed option starts from
the Vesting Base Date in Section A.  However, if this option has more than one
line of vesting shares, then each additional line will start vesting from the
Fully Vested Date on the line directly above it.  These additional lines of
vesting shares do not start vesting from the Vesting Base Date in Section A.
 
If you decide to purchase shares under this option, you will be required either
to submit your exercise electronically at www.etrade.com or submit a completed
exercise agreement on a form approved by the Company, together with payment for
the shares.  You may pay for the shares (plus any associated withholding taxes)
using cash, a check, a wire transfer or any other form of payment listed in
Section 11 of the Plan and permitted by the Committee at the time you wish to
exercise.  Shares available under this option must be purchased, if at all, no
later than the Expiration Date in Section B.
 
Termination of Employment
 
The following provisions apply in the event of your Termination (as defined
below):
 
(a)
In General. Except otherwise provided below, after your Termination your Option
Shares shall be exercisable to the extent (but only to the extent) they are
vested on the date of your Termination and only during the 90-day period after
your Termination, but in no event after the Expiration Date. To the extent you
do not exercise your Option Shares within the time specified for exercise, your
Option Shares shall automatically terminate.



(b)
Death or Disability. In the case of Termination due to your death, your Option
Shares may be exercised as described in the Plan Prospectus.  In the case of
Termination due to disability, if a guardian or conservator has been appointed
to act for you and has been granted this authority as part of that appointment,
that guardian or conservator may exercise the Option Shares on your behalf. To
the extent Option Shares are not so exercised within the time specified for
their exercise, the Option Shares shall automatically terminate.



(c)
Divestiture. If your Termination is due to a Divestiture (as defined below), the
Board may take any one or more of the actions described in Section 15(c) of the
Plan with respect to your Option Shares.Termination for Cause. If your
Termination is due to Cause, all of your Option Shares shall automatically
terminate and cease to be exercisable at the time of your Termination. “Cause”
means employment-related dishonesty, fraud, misconduct or disclosure or misuse
of confidential information, or other employment-related conduct that is likely
to cause significant injury to the Company, an affiliate, or any of their
respective employees, officers or directors (including, without limitation,
commission of a felony or similar offense whether or not employment-related), in
each case as determined by the Committee. Cause shall not require that a civil
judgment or criminal conviction have been entered against or guilty plea shall
have been made by you regarding any of the matters referred to in the previous
sentence. Accordingly, the Committee shall be entitled to determine Cause based
on the Committee’s good faith belief. If you are criminally charged with a
felony or similar offense, that shall be a sufficient, but not a necessary,
basis for such a belief.

 
Certain Tax Consequences
 
If this option is an Incentive Stock Option (as defined in Section 3 of the
Plan) then it shall be treated as such to the fullest extent permitted by
Section 422 of the Code.  In the event that the Option Shares are disposed of
within two years after the Grant Date or within one year after exercise of this
option, immediately prior to the disposition you agree to promptly notify the
Company in writing of the date and terms of the disposition and will provide
such other information regarding the disposition as the Company may reasonably
require.
 
Definitions
 
For purposes of this award notice, if the Company or an affiliate sells or
otherwise transfers equity securities of an affiliate to a person or entity
other than the Company or an affiliate, or leases, exchanges or transfers all or
any portion of its assets to such a person or entity, then the Board may specify
that such transaction or event constitutes a “Divestiture.”  “Termination” means
that you have ceased to be, with or without any cause or for any reason, an
Employee, Director or Consultant.  However, unless so determined by the
Committee, Termination shall not include a change in status from an Employee,
Consultant or Director to another such status. An event that causes an affiliate
to cease being an affiliate shall be treated as the Termination of that
affiliate’s Employees, Directors and Consultants.


2    

--------------------------------------------------------------------------------






ASSERTIO THERAPEUTICS, INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
 
NOTICE OF RESTRICTED STOCK UNIT GRANT AND AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Assertio
Therapeutics, Inc. Amended and Restated 2014 Omnibus Incentive Plan, as amended
(the “Plan”) will have the same defined meanings in this Notice of Restricted
Stock Unit Grant and Award Agreement (the “Award Agreement”).
 
Awardee Name
 
Address
 
NOTICE OF GRANT
 
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan, the Plan Prospectus and this
Award Agreement, as follows:
 
Grant Number
 
Date of Grant
 
Vesting Commencement Date
 
Number of Restricted Stock Units
 
Vesting Schedule
 
The Restricted Stock Unit and Awardee’s right to acquire any shares of Common
Stock (“Shares”) hereunder will immediately terminate upon Termination (as
defined below) of Awardee.
 
By Awardee’s acceptance of this Award of Restricted Stock Units, Awardee and
Assertio Therapeutics, Inc. (the “Company”) agree that this Award of Restricted
Stock Units is granted under and governed by the terms and conditions of the
Plan, this Award Agreement, including the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, and the Plan Prospectus, all of
which are made a part of this document. Awardee has reviewed the Plan, this
Award Agreement and the Plan Prospectus in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan, this Award Agreement
and the Plan Prospectus. Awardee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, this Award Agreement or the Plan Prospectus. Awardee
further agrees to notify the Company upon any change in the residence address
indicated above.
 


3    

--------------------------------------------------------------------------------






EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.
Grant. The Company hereby grants to the individual named in the Notice of Grant
section of this Award Agreement (the “Awardee”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement, the Plan and the Plan Prospectus, each of which is incorporated
herein by reference. Copies of the Plan and Plan Prospectus are available
at www.etrade.com, and are available on request from the Company’s Human
Resources Department. Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.



2.
Company’s Obligation to Pay. Subject to deferral under Section 5, each
Restricted Stock Unit represents the right to receive a Share on the date it
vests. Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 3, Awardee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company. Any
Restricted Stock Units that vest in accordance with Section 3 will be paid to
Awardee (or in the event of Awardee’s death, to his or her estate) in whole
Shares, subject to Awardee satisfying any applicable tax withholding
obligations. Subject to the provisions of Section 4 and Section 5, such vested
Restricted Stock Units will be paid in Shares as soon as practicable after
vesting, but in each such case within the period ending no later than the date
that is two and one-half (2-1/2) months from the end of the Company’s tax year
that includes the vesting date.  Notwithstanding the foregoing, the Committee
may, in its sole and absolute discretion, settle all or a portion of the vested
Restricted Stock Units in cash based on the Fair Market Value of a Share on the
vesting date.



3.
Vesting Schedule. Except as provided in Section 4, and subject to Section 5, the
Restricted Stock Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant section of this
Award Agreement. Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Awardee in
accordance with any of the provisions of this Award Agreement if Awardee has
been Terminated prior to the date such vesting occurs.



4.
Committee Discretion. Notwithstanding anything in the Plan or this Award
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
Awardee’s Termination (provided that such Termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) Awardee is a “specified employee” within the
meaning of Section 409A at the time of such Termination and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Awardee on or within the six
(6) month period following Awardee’s Termination, then the payment of such
accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of Awardee’s Termination, unless
the Awardee dies following his or her Termination, in which case, the Restricted
Stock Units will be paid in Shares to the Awardee’s estate as soon as
practicable following his or her death. It is the intent of this Award Agreement
to comply with or be exempt from the requirements of Section 409A so that none
of the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Award Agreement, “Section 409A” means Section 409A of the Code,
and any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.



5.
 Election to Defer Distribution. If the distribution is subject to U.S. tax law,
an eligible Awardee may be allowed to elect to defer the distribution of some or
all of the Restricted Stock Units. Such election shall be in accordance with
rules established by the Committee and in general must be received in writing by
the Company no later than the date specified by the Committee in connection with
the establishment of procedures for deferral. The deferral, if elected, will
result in the transfer of the Restricted Stock Units into the Company’s deferred
compensation plan in effect, and applicable to the Awardee at the time the
Restricted Stock Units would have otherwise been distributed. The applicable
Company deferred compensation plan rules will govern the administration of this
Award beginning on the date the Restricted Stock Units are credited to the
applicable deferred compensation plan.



6.
Modifications to the Agreement. Awardee expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this



4    

--------------------------------------------------------------------------------




Award Agreement, the Plan or the Plan Prospectus can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan, this Award Agreement or
the Plan Prospectus, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Awardee, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this Award of Restricted Stock Units.


7.
Meaning of Termination.  For purposes of this Award Agreement, “Termination”
means that the Awardee has ceased to be, with or without any cause or for any
reason, an Employee, Director or Consultant. However, unless so determined by
the Committee, or otherwise provided in this Plan, “Termination” shall not
include a change in status from an Employee, Consultant or Director to another
such status. An event that causes an affiliate to cease being an affiliate shall
be treated as the “Termination” of that affiliate’s Employees, Directors and
Consultants.



5    

--------------------------------------------------------------------------------






ASSERTIO THERAPEUTICS, INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AND
AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Assertio Therapeutics,
Inc. Amended and Restated 2014 Omnibus Incentive Plan, as amended (the “Plan”)
will have the same defined meanings in this Notice of Performance-Based
Restricted Stock Unit Grant and Award Agreement (the “Award Agreement”).
[Awardee Name Address]
NOTICE OF GRANT
We are very pleased to notify you that you have been granted the right to
receive an Award of Performance-Based Restricted Stock Units, subject to the
terms and conditions of the Plan and this Award Agreement, as follows:
Grant Number: [_______]
Date of Grant: [_______]
Vesting Commencement Date: [_______]
Target Number of PSUs: [_______]
Maximum Number of PSUs: [_______]
Performance Period: February 6, 2018 to February 5, 2021 Settlement Date: March
15, 2021 (or such earlier date on which the Committee certifies the level of
achievement of the performance goals set forth below with respect to the period
ending February 5, 2021).
Vesting:
For one-third of the Target Number of PSUs (the “Tranche 1 PSUs”), a percentage
(not to exceed 200%) of the Tranche 1 PSUs (determined on a cumulative basis)
are eligible to vest as set forth in the table below based on the Company’s
percentile rank of TSR (as defined below) against the Russell 3000
Pharmaceuticals Industry (Total Return) Index over the first 12, 24 and 36
months of the Performance Period (each such corresponding February 5, a
“Measurement Date”); provided, however, that no more than 100% of the Tranche 1
PSUs shall be eligible to vest with respect to performance through the first
Measurement Date or second Measurement Date. For the avoidance of doubt, if any
portion of the Tranche 1 PSUs vest based upon performance through the first
Measurement Date or second Measurement Date, the number of Tranche 1 PSUs that
vest based upon performance through any subsequent Measurement Date shall be
determined pursuant to the table below taking into account that percentage of
the Tranche 1 PSUs that vested based upon performance through a preceding
Measurement Date such that over the full Performance Period no more than 200% of
the Trance 1 PSUs shall become vested.
For an additional one-third of the Target Number of PSUs (the “Tranche 2 PSUs”),
a percentage (not to exceed 200%) of the Tranche 2 PSUs (determined on a
cumulative basis) are eligible to vest as set forth in the table below based on
the Company’s percentile rank of TSR (as defined below) against the Russell 3000
Pharmaceuticals Industry (Total Return) Index over the first 24 and 36 months of
the Performance Period; provided, however, that no more than 100% of the Tranche
2 PSUs shall be eligible to vest with respect to performance through the second
Measurement Date. For the avoidance of doubt, if any portion of the Tranche 2
PSUs vest based upon performance through the second Measurement Date, the number
of Tranche 2 PSUs that vest based upon performance through the third Measurement
Date shall be determined pursuant to the table below taking into account that
percentage of the Tranche 2 PSUs that vested based upon performance through the
second Measurement Date such that over the full Performance Period no more than
200% of the Trance 2 PSUs shall become vested.


6    

--------------------------------------------------------------------------------




For the final one-third of the Target Number of PSUs (the “Tranche 3 PSUs” and
collectively with the Tranche 1 PSUs and Tranche 2 PSUs, the “PSUs”), a
percentage (not to exceed 200%) of the Tranche 3 PSUs (determined on a
cumulative basis) are eligible to vest as set forth in the table below based on
the Company’s percentile rank of TSR (as defined below) against the Russell 3000
Pharmaceuticals Industry (Total Return) Index over the full Performance Period.
No portion of the Award shall vest with respect to performance through any
Measurement Date until the date that the Committee certifies the level of
performance achieved, which certification shall occur promptly and no later than
March 15 following the Measurement Date (the date of such certification, the
“Vesting Date”). Notwithstanding anything herein to the contrary, the vested
portion of the PSUs, including any portion that vests with respect to
performance through the first Measurement Date or second Measurement Date, will
not be settled by the issuance of Shares until the earlier of the Settlement
Date set forth above and the date of the Awardee’s Termination (as defined
below).
Award Based Upon Relative TSR
Relative TSR Percentile
Cumulative
Vested %
90th or greater
200%
75th
150%
50th
100%
25th
50%
Below 25th
0%

For purposes of this Award Agreement, “Total Shareholder Return” or “TSR” means,
with respect to (a) the Company or (b) any member of the Russell 3000
Pharmaceuticals Industry (Total Return) Index, the quotient of the Ending
Average Share Value over the Beginning Average Share Price for the applicable
entity, expressed as a percentage return; provided, however, that TSR for a
member of the Index that becomes subject to bankruptcy, liquidation or
dissolution (other than as part of a merger or similar acquisition) will be
negative one hundred percent (-100%). “Beginning Average Share Price” means the
average closing price of either (a) the shares of Common Stock or (b) the stock
of a member of the Index, as applicable, in any such case over the ten (10)
trading day period ending on the day immediately preceding the first date of the
Performance Period. “Ending Average Share Value” means the sum of (a) the
average closing price of either (i) the shares of Common Stock or (ii) the stock
of a member of the Index, as applicable, in any such case over the ten (10)
trading day period ending on the applicable Measurement Date plus (b) the sum of
all dividends paid on (x) a share of Common Stock or (y) a share of stock of a
member of the Index, as applicable, in any such case during the applicable
portion of the Performance Period (assuming such dividends are reinvested in
shares); provided, however, that in the event of a Change of Control prior to
any Measurement Date, the “Ending Average Share Value” for purposes of the
Company shall equal the sum of (I) the price per share of the Company’s common
stock to be paid to the holders thereof in accordance with the definitive
agreement governing the transaction constituting the Change of Control (or, in
the absence of such agreement, the closing price per share for the last trading
day prior to the consummation of the Change of Control) and (II) the sum of all
dividends paid on a share during the applicable portion of the Performance
Period (assuming such dividends are reinvested in Shares), but in no event shall
result in the vesting of less than 100% of the target number of PSUs (taking
into account the portion of the award that vested, if any, prior to the Change
of Control).
The Award and Awardee’s right to acquire any shares of Common Stock (“Shares”)
hereunder will immediately terminate upon Termination (as defined below) of
Awardee.
By Awardee’s acceptance of this Award, Awardee and Assertio Therapeutics, Inc.
(the “Company”) agree that this Award is granted under and governed by the terms
and conditions of the Plan, this Award Agreement, including the Terms and
Conditions of Performance-Based Restricted Stock Unit Grant, attached hereto as
Exhibit A, and the Plan Prospectus, all of which are made a part of this
document. Awardee has reviewed the Plan, this Award Agreement and the Plan
Prospectus in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan, this Award Agreement and the Plan Prospectus. Awardee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, this
Award Agreement or the Plan Prospectus. Awardee further agrees to notify the
Company upon any change in the residence address indicated above.


7    

--------------------------------------------------------------------------------






EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK
UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant section of this Award Agreement (the “Awardee”) under the Plan an Award of
Performance­ Based Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement, the Plan and the Plan Prospectus, each of
which is incorporated herein by reference. Copies of the Plan and Plan
Prospectus are available at www.etrade.com, and are available on request from
the Company’s Human Resources Department. Capitalized terms used and not defined
in this Award Agreement will have the meaning set forth in the Plan.
2.    Company’s Obligation to Pay. Subject to deferral under Section 5, each PSU
represents the right to receive a Share on the Settlement Date set forth in the
Notice of Grant section of this Award Agreement. Unless and until the Award will
have vested in the manner set forth in Section 4, Awardee will have no right to
payment of any such PSUs. Prior to actual payment of any vested PSUs, the Award
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any PSUs that vest in accordance with
Section 4 will be paid to Awardee (or in the event of Awardee’s death, to his or
her estate) in whole Shares, subject to Awardee satisfying any applicable tax
withholding obligations. Subject to the provisions of Section 5 and Section 6,
such vested PSUs will be paid in Shares on the Settlement Date, or, if earlier,
the date of the Awardee’s Termination (as defined below). Notwithstanding the
foregoing, the Committee may, in its sole and absolute discretion, settle all or
a portion of the vested PSUs in cash based on the Fair Market Value of a Share
on the Settlement Date.
3.    Dividend Equivalents. Subject to the restrictions, limitations and
conditions described in the Plan, dividend equivalents payable on the Award, if
any, will be accrued on behalf of the Awardee at the time that cash dividends
are otherwise paid to owners of Shares. Interest will be credited on accrued
dividend equivalent balances and will vest and will be paid to the Awardee with
the distribution of the shares following the Vesting Date pursuant to Section 2.
4.    Vesting Schedule. Except as provided in Section 5, and subject to Section
6, the Award will vest in accordance with the vesting provisions set forth in
the Notice of Grant section of this Award Agreement. PSUs scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Awardee in accordance with any of the provisions of this Award Agreement if
Awardee has been Terminated prior to the date such vesting occurs.
5.    Committee Discretion. Notwithstanding anything in the Plan or this Award
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the PSUs is accelerated in connection with Awardee’s
Termination (provided that such Termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) Awardee is a “specified employee” within the meaning of
Section 409A at the time of such Termination and (y) the payment of such
accelerated PSUs will result in the imposition of additional tax under Section
409A if paid to Awardee on or within the six (6) month period following
Awardee’s Termination, then the payment of such accelerated PSUs will not be
made until the date six (6) months and one (1) day following the date of
Awardee’s Termination, unless the Awardee dies following his or her Termination,
in which case, the PSUs will be paid in Shares to the Awardee’s estate as soon
as practicable following his or her death. It is the intent of this Award
Agreement to comply with or be exempt from the requirements of Section 409A so
that none of the PSUs provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
6.    Election to Defer Distribution. If the distribution is subject to U.S. tax
law, an eligible Awardee may be allowed to elect to defer the distribution of
some or all of the Shares earned under the Award. Such election shall be in
accordance with rules established by the Committee and in general must be
received in writing by the Company no later than the date specified by the
Committee in connection with the establishment of procedures for deferral. The
deferral, if elected, will result in the transfer of the PSUs into the Company’s
deferred compensation plan in effect, and


8    

--------------------------------------------------------------------------------




applicable to the Awardee at the time the PSUs would have otherwise been
distributed. The applicable Company deferred compensation plan rules will govern
the administration of this Award beginning on the date the PSUs are credited to
the applicable deferred compensation plan.
7.    Forfeiture upon Termination. Notwithstanding any contrary provision of
this Award Agreement, the balance of the Award that has not vested based upon
performance through the end of the Performance Period set forth in the Notice of
Grant or as of the time of Awardee’s Termination for any or no reason and
Awardee’s right to acquire any Shares hereunder will immediately terminate. For
purposes of this Award Agreement, “Termination” means that the Awardee has
ceased to be, with or without any cause or for any reason, an Employee, Director
or Consultant. However, unless so determined by the Committee, or otherwise
provided in this Plan, “Termination” shall not include a change in status from
an Employee, Consultant or Director to another such status. An event that causes
an affiliate to cease being an affiliate shall be treated as the “Termination”
of that affiliate’s Employees, Directors and Consultants.
8.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Awardee,
unless and until satisfactory arrangements (as determined by the Committee) will
have been made by Awardee with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Committee, in its sole discretion and pursuant to such procedures as
it may specify from time to time, may permit Awardee to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Awardee through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Awardee; provided, however, that
such reduction shall be the sole method of satisfying tax withholding
obligations for any Awardee who is subject to Section 16 of the Exchange Act. If
Awardee fails to make satisfactory arrangements for the payment of any required
tax withholding obligations hereunder at the time any applicable PSUs otherwise
are scheduled to vest, Awardee will permanently forfeit such PSUs and any right
to receive Shares thereunder and the PSUs will be returned to the Company at no
cost to the Company.
9.    Rights as Shareholder. Neither Awardee nor any person claiming under or
through Awardee will have any of the rights or privileges of a shareholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Awardee. After such issuance, recordation and delivery, Awardee will have all
the rights of a shareholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
10.    No Guarantee of Continued Service. AWARDEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT THE WILL OF THE COMPANY
(OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING AWARDEE) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PSUS OR ACQUIRING SHARES
HEREUNDER. AWARDEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS AN EMPLOYEE, DIRECTOR OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH AWARDEE’S RIGHT OR THE RIGHT
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING AWARDEE) TO
TERMINATE AWARDEE’S RELATIONSHIP AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT ANY
TIME, WITH OR WITHOUT CAUSE.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Additional Conditions to Issuance of Shares. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or


9    

--------------------------------------------------------------------------------




federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Awardee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
13.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
14.    Committee Authority. The Committee will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PSUs have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Awardee, the Company and all other interested persons. No
member of the Committee will be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Award
Agreement.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to PSUs awarded under the Plan or future PSUs that
may be awarded under the Plan by electronic means or request Awardee’s consent
to participate in the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
17.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
18.    Modifications to the Agreement. Awardee expressly warrants that he or she
is not accepting this Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Award Agreement, the Plan or the Plan Prospectus can be made only in an
express written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan, this Award Agreement or
the Plan Prospectus, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Awardee, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this Award of PSUs.
19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Awardee expressly warrants that he or she has received an Award of PSUs
under the Plan, and has received, read and understood a description of the Plan.
Awardee understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.


10    